MORTON, C. J.
The motion to quash and the motion in arrest of judgment were properly overruled. There are no such errors in the record of the magistrate as show that the Superior Court had not jurisdiction of the case. The record shows that the defendant, being convicted, appealed to the term of the Superior Court next to be held for the county, and was ordered to recognize. It does not formally state that the defendant recognized, but the magistrate transmitted to the Superior Court a copy of his record, accompanied by the recognizance actually entered into by the defendant. This sufficiently shows that the appeal was perfected by a recognizance, and that the Superior Court had jurisdiction. Under the Pub. Sts. c. 155, § 58, the magistrate has the right in his discretion to accept as sufficient a recognizance with one surety. •
■ The defendant was sentenced on November 22, 1886 ; the record recites that he appealed “ to the Superior Court next to be held at Cambridge in and for said county, on the second Monday of February, A. D. 1886.” The date 1886 is clearly a mere clerical error. Taking the whole record, "it is plain it was intended to be “ 1887.” The first part of the sentence shows this. The error misleads no one, and furnishes no ground for quashing the complaint or arresting judgment.

Exceptions overruled.